DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
 
Response to Amendment

The amendment filed on 21 March 2022 has been entered. Claim(s) 1, 3-13, 15-19 and 21-25 remain pending in this application. Claim(s) 2, 14 and 20 have been cancelled.  Claim(s) 15-18 were previously withdrawn.
The amendments to the claims have overcome the §112(a) rejections set forth in the office action mailed 28 January 2022.



Election/Restrictions
Claims 1, 3-13, 19 and 21-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 December 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-13, 15-19 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitations “the perforated metallic structures are proximate a terminal end of the HMC structure and the terminal end of the HMC structure consists of fiber composite material structures”, “the second opposing lateral edge positioned proximate the terminal end of the HMC and substantially laterally aligned with the first opposing lateral edge in the first lateral direction” and” the third opposing lateral edge positioned proximate the terminal end of the HMC and substantially laterally aligned with the second opposing lateral edge in the first lateral direction” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 

The prior art of record do not teach the structure as described in Applicant’s arguments provided on Pages 13-16 of Applicant’s remarks dated 21 March 2021.

Claims 3-13 and 25 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “the terminal end of the HMC structure consists of fiber composite materials”, “the second additional opposing lateral edge substantially laterally aligned with the first opposing lateral edge in the first lateral direction, the second opposing lateral edge positioned proximate the terminal end of the HMC” and “the third additional opposing lateral edge substantially laterally aligned with the second additional opposing lateral edge in the first lateral direction, the third additional opposing lateral edge positioned proximate the terminal end of the HMC” along with the remaining limitations of Claim 15 are not taught or fairly suggested in the prior art of record. 

The prior art of record do not teach the structure as described in Applicant’s arguments provided on Pages 13-16 of Applicant’s remarks dated 21 March 2021.

Claims 16-18 depend from Claim 15 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “the lateral edge of the HMC structure consists of fiber composite material structures” and “second lateral edges of the perforated metallic structures vertically neighboring one another are laterally aligned with one another, the second lateral edges laterally opposing the first lateral edges, the second lateral edges positioned proximate the lateral edge of the HMC structure” along with the remaining limitations of Claim 19 are not taught or fairly suggested in the prior art of record. 

The prior art of record do not teach the structure as described in Applicant’s arguments provided on Pages 13-16 of Applicant’s remarks dated 21 March 2021.



Claims 21-23 depend from Claim 19 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “the lateral edge of the HMC structure consists of fiber composite material structures” and “second lateral edges of the perforated metallic structures vertically neighboring one another are laterally aligned with one another, the second lateral edges laterally opposing the first lateral edges, the second lateral edges positioned proximate the lateral edge of the HMC structure” along with the remaining limitations of Claim 24 are not taught or fairly suggested in the prior art of record. 

The prior art of record do not teach the structure as described in Applicant’s arguments provided on Pages 13-16 of Applicant’s remarks dated 21 March 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741